United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1792
Issued: April 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 24, 2010 appellant filed a timely appeal from a December 28, 2009 merit
decision of the Office of Workers’ Compensation Programs granting her a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a six percent permanent impairment of the
left lower extremity or any impairment of the right lower extremity.
FACTUAL HISTORY
On November 15, 1999 appellant, then a 48-year-old rural mail carrier, filed an
occupational disease claim alleging that she sustained pain in her back and leg due to factors of
her federal employment. She stopped work on November 17, 1999. The Office accepted
1

5 U.S.C. § 8101 et seq.

appellant’s claim for spondylolysthesis and acquired spondylolysthesis.
appellant underwent a laminectomy at L4-5.2

On May 24, 2006

In a report dated December 4, 2006, Dr. Mark Nelson, a Board-certified orthopedic
surgeon, related that appellant’s condition was permanent and stationary. He diagnosed chronic
lumbar strain and degenerative spondylolistehsis at L4-5 and spondylolysis at L5-S1. Dr. Nelson
discussed appellant’s complaints of low back pain radiating into her left buttock and thigh. He
measured motor strength of the lower extremity as 5/5 and noted that she complained of
decreased sensibilities in the left L5 and S1 distribution. Dr. Nelson found that, according to the
American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed.
2001) (A.M.A., Guides), appellant had a 22 percent permanent impairment of the whole person
due to an impairment of her lumbar spine.
On June 5, 2007 an Office medical adviser applied the A.M.A., Guides to Dr. Nelson’s
clinical findings. He found that appellant had a Grade 3 or 60 percent, impairment due to pain
according to Table 15-15 on page 424 of the fifth edition of the A.M.A., Guides. The Office
medical adviser then determined that she had the maximum impairment of 5 percent for loss of
sensation at both L5 and S1 on the left, which he multiplied by the 60 percent for graded pain to
find a 6 percent left lower extremity impairment. He found no impairment of the right lower
extremity as appellant had no clinical findings demonstrating an impairment on that side. The
Office medical adviser opined that she reached maximum medical improvement on
December 4, 2006.
By decision dated March 12, 2009, the Office granted appellant a schedule award for a
six percent permanent impairment of the left lower extremity. It further found that she did not
have a permanent impairment of the right lower extremity.
On April 8, 2009 appellant requested an oral hearing. On October 13, 2009 she changed
her request to a review of the written record.
By letter dated November 16, 2009, appellant requested that the Office consider the
October 13, 2009 report from Dr. Jacob E. Tauber, a Board-certified orthopedic surgeon, in
support of her schedule award claim. Dr. Tauber diagnosed status post lumbar laminectomy and
fusion with sciatica. On physical examination, he found decreased sensation in the left foot and
4/5 strength of the gastroc soleus, extensor hallucis longus and left anterior tibialis musculature.
Dr. Tauber opined that appellant had a right positive straight leg raise and right calf atrophy
consistent with a right nerve root impairment at L4, L5 and S1. He found no motor deficit on the
right. On the left side, Dr. Tauber found a sensory and motor deficit at L4, L5 and S1. He
asserted that appellant’s clinical findings were “significantly worse” than those described by the
Office medical adviser. Utilizing the fifth edition of the A.M.A., Guides, Dr. Tauber determined
that she had a 15 percent permanent impairment of the right lower extremity due to sensory
deficit at L4, L5 and S1 and a 33 percent impairment of the left lower extremity due to a sensory
and motor deficit at L4, L5 and S1.
2

By decision dated November 6, 2008, the Office reduced appellant’s compensation effective November 23,
2008 based on its finding that she had the capacity to earn wages as a paralegal. Appellant elected to receive
retirement benefits effective January 1, 2009.

2

By decision dated December 28, 2009, an Office hearing representative affirmed the
March 12, 2009 decision. He found that Dr. Tauber’s report was insufficient to establish a
greater impairment as it was based on the fifth rather than the sixth edition of the A.M.A.,
Guides.
On appeal appellant contends that Dr. Tauber used the fifth edition of the A.M.A., Guides
to rebut the opinion of the Office medical adviser. She argues that the fifth edition of the
A.M.A., Guides should apply as her claim was adjudicated prior to May 1, 2009.
LEGAL PRECEDENT
The schedule award provision of the Act3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
the Act does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.5 As of May 1,
2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
Office procedures provide that, effective May 1, 2009, all schedule awards are to be
calculated under the sixth edition of the A.M.A., Guides. Further, any recalculations of previous
awards which result from hearings or reconsideration decisions issued on or after May 1, 2009,
should be based on the sixth edition of the A.M.A., Guides.7
After obtaining all necessary medical evidence, the file should be routed to the Office
medical adviser for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the Office medical adviser providing rationale for the
percentage of impairment specified.8
ANALYSIS
The Office accepted that appellant sustained spondylolysthesis and acquired
spondylolysthesis due to factors of her federal employment. Appellant underwent a
laminectomy at L4-5 on May 24, 2006. She submitted a December 4, 2006 impairment
evaluation from Dr. Nelson, who found that she had a 22 percent whole person impairment due
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

See C.K., Docket No. 09-2371 (issued August 18, 2010).

8

Supra note 6 at Chapter 2.808.6(d) (August 2002); C.K., id.

3

to her lumbar spine condition. The Act, however, does not provide for impairment of the whole
person.9 On June 5, 2007 an Office medical adviser applied the fifth edition of the A.M.A.,
Guides to Dr. Nelson’s findings and concluded that appellant had a six percent permanent
impairment of the left lower extremity due to sensory loss at L5 and S1 on the left side. On
March 12, 2009 the Office granted appellant a schedule award for a six percent permanent
impairment of the left lower extremity based on the Office medical adviser’s June 5, 2007
opinion. It further found that she was not entitled to a schedule award for the right lower
extremity.
Appellant requested a review of the written record and submitted an October 13, 2009
impairment evaluation from Dr. Tauber, who found loss of sensation in the left foot and a loss of
strength of the left leg. On the right side, Dr. Tauber found a positive straight leg raise and
atrophy of the right calf corresponding to an L4, L5 and S1 nerve root impairment. He opined
that appellant’s condition had significantly worsened since the Office’s medical adviser rendered
his opinion. Dr. Tauber applied the fifth edition of the A.M.A., Guides and determined that she
had a 33 percent permanent impairment of the left lower extremity and a 15 percent permanent
impairment of the right lower extremity. An Office hearing representative determined that his
report was insufficient to show that appellant had a greater permanent impairment of the left
lower extremity or any permanent impairment of the right lower extremity as he based his
opinion on the fifth edition of the A.M.A., Guides. The hearing representative did not refer
Dr. Tauber’s report to an Office medical adviser for review.
While the claimant has the burden of establishing the extent of impairment due to an
accepted injury, the Office shares responsibility in the development of the evidence.10 As noted
Office procedures provide that, after obtaining all necessary medical evidence, the file should be
routed to the Office medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the Office medical adviser providing
rationale for the percentage of impairment specified.11 Dr. Tauber provided a detailed report
with a current description of decreased strength and sensory deficit sufficient to warrant review
by an Office medical adviser.12 The case will be remanded for the Office to forward
Dr. Tauber’s report to the Office medical adviser to determine whether it is adequate evidence to
support a schedule award under the sixth edition of the A.M.A., Guides. Following such further
development as the Office deems necessary, it should issue a de novo decision.
On appeal, appellant argues that her impairment should be evaluated under the fifth rather
than the sixth edition of the A.M.A., Guides. The sixth edition of the A.M.A., Guides, however,
is to be used in rating impairments for schedule award decisions issued after May 1, 2009.13

9

See N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).

10

See D.N., 59 ECAB 576 (2008).

11

Supra note 9.

12

See B.M., Docket No. 09-2231 (issued May 14, 2010).

13

See supra note 7.

4

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 28, 2009 is set aside. The case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: April 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

